 GREENFIELD DIE & MFG. CORP. 237Greenfield Die and Manufacturing Corporation and Local 247, International Brotherhood of Team-sters, AFLŒCIO and Reno P. Camiller. Cases 7ŒCAŒ37441, 7ŒCAŒ37793 and  7ŒCAŒ38265 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On November 8, 1996, Administrative Law Judge Karl H. Buschmann issued the attached decision in this pro-ceeding.  The Respondent filed exceptions and a support-ing brief. On June 6, 1997, the Board issued an Order remanding the proceeding to the judge for analysis of the Respon-dent™s contention that the General Counsel had improp-erly revoked a settlement agreement, dated October 23, 1995, involving certain alleged violations of Section 8(a)(1) of the Act, and for further consideration of his finding that the Respondent had violated Section 8(a)(3) and (1) of the Act by discharging employee Reno Camil-leri.  On August 18, 1997, the judge issued the attached supplemental decision.  The Respondent filed exceptions to his supplemental decision and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decisions and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. We adopt the judge™s findings that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by its discharge of Reno Camilleri, that the Regional Director properly revoked a settlement agreement,2 and that the Respon-dent violated Section 8(a)(1) by various threats and an interrogation by Supervisor Stan Klieb, and by the letter of the Respondent™s owner, Don Hinkle, of July 11, 1995, which interfered with Provo™s right to engage in Section 7 activities. Contrary to our dissenting colleague, we also adopt the judge™s findings that the Respondent™s owner, Don Hin-kle, coercively interrogated employees Joseph Provo and Elmer Harold Runyon and that the Respondent unlaw-fully discharged Provo because of his union activities.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s finding that the Regional Director properly revoked the settlement agreement of October 23, 1995, we rely on the evidence that the Respondent committed an unfair labor practice fol-lowing the settlement agreement by discriminatorily discharging Camilleri on October 30, 1995.  Because the settlement agreement was properly vacated, we do not need to reach the judge™s alternative analy-sis involving the settlement agreement™s reservation clause. Cf. B & K Builders, 325 NLRB 693 (1998).  We also do not rely on any sugges-tion by the judge that the Respondent™s presettlement misconduct in unlawfully discharging employee Joseph Provo also constituted a basis for setting aside the settlement agreement.    1.  Regarding the interrogations that our colleague would not find unlawful, the facts show that Hinkle ap-proached Provo outside the Respondent™s facility in early June 1995,3 and asked whether Provo was distributing union cards and literature on company time.  Hinkle then stated, ﬁWe don™t have a union here.  I don™t want a un-ion.ﬂ  Additionally, in either June or July, Hinkle had a brief meeting with Runyon in Hinkle™s office.  Hinkle asked Runyon why he wanted a union and whether Runyon was passing out union literature on company time.  Hinkle, as he did with Provo, told Runyon that he didn™t want a union, and added that nobody else did ei-ther.  In determining whether an employer™s interrogation violates the Act, the Board examines whether under all the circumstances the questioning reasonably tends to interfere with, restrain, or coerce employees in the exer-cise of their Section 7 rights.4  In this case, the interroga-tions occurred against a background of other unfair labor practices in that the Respondent otherwise interrogated employees, threatened employees with reprisals, includ-ing discharge, and ultimately discharged both Provo and fellow employee Camilleri.  Further, Hinkle was the Re-spondent™s highest ranking official and his interrogation of Runyon occurred in Hinkle™s office.  Although Provo and Runyon were the leading union activitists and en-gaged in campaign activities on the Respondent™s prop-erty, we do not find that Hinkle™s questioning of them was lawful. Thus, Hinkle specifically asked both em-ployees whether they were campaigning for the Union on company time even though there was no evidence that the employees were doing this.  Subsequent events sug-gest that the inquiry not only lacked any such predicate, but was intended to obtain information for which Provo could be disciplined.  Hinkle™s further comments to both employees that he didn™t want a union were likely to convey the message to Provo and Runyon that he viewed any campaigning by them, whether protected or not, with intense displeasure.5  We therefore conclude in these circumstances that Hinkle violated Section 8(a)(1) by interrogating these employees about their union activi-ties. 2.  Hinkle reinforced the hostile message of his earlier remarks by giving Provo a copy of the July 11 letter that Hinkle had sent to the Union. The letter suggested that the Union remind Provo that he had legal obligations and that he was required to abide by the Respondent™s no- 3 All dates are in 1995, unless otherwise noted. 4 Emery Worldwide, 309 NLRB 185, 186, 187 (1993). 5 In an interrogation of employee Provo by Supervisor Stan Klieb around the same time, Klieb had threatened Provo by telling him that Hinkle had threatened to fire him or ﬁanyone remotely concerned with the Union.ﬂ 327 NLRB No. 52  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238solicitation policy; and it claimed that Provo had ﬁcon-
ducted himself in violation of these restrictions.ﬂ  Hin-
kle™s letter concluded by suggesting that the Union ﬁin-
struct your agent to cease . . . from threatening and coerc-
ing employees who have clearly
 indicated to your agent 
that they do not wish to participate in the organizing 
campaignﬂ and by ominously warning, ﬁContinued com-

plaints of threatening and coercive conduct on the part of 
your agent . . . may result in discipline up through and 
including discharge for, at least, insubordinate conduct.ﬂ  
The Board has held that employers violate Section 
8(a)(1) of the Act when they invite their employees to 
report instances of fellow employees™ bothering, pressur-
ing, abusing, or harassing them with union solicitations 
and imply that such conduct will be punished.
6  It has 
reasoned that such announce
ments from the employer are 
calculated to chill even legitimate union solicitations, 

which do not lose their prot
ection simply because a solic-
ited employee rejects them and feels ﬁbotheredﬂ or ﬁhar-
assedﬂ or ﬁabusedﬂ when fe
llow workers seek to per-
suade him or her about the benefits of unionization.  
While the Board has accepted as lawful an employer™s 
announced intent to protect employees from ﬁunion or-
ganizers or other employeesﬂ who ﬁthreatenﬂ them,
7 and the Respondent used such language here, the letter taken 
as a whole has the same destructive effect as the mes-
sages found unlawful 
in the cases cited above.  The letter 
asserts that Provo, allegedl
y as the Union™s ﬁagent,ﬂ has 
violated the Respondent™s ﬁrestrictionsﬂ and must 
ﬁceaseﬂ from ﬁthreatening and coercingﬂ fellow employ-

ees.  There is, however, no 
evidence that Provo had en-
gaged in threats or coercion, so the message to him was 
that he must cease the lawful union soliciting in which he 
had been engaged, because employees™ complaints about 
his soliciting might be taken as evidence of unprotected 
conduct.8  The letter™s threat of ﬁdischargeﬂ for ﬁat least, 
insubordinate 
conductﬂ was also, in context, linked to 
Provo™s solicitation activities.  He could reasonably un-

derstand the letter as an order to ﬁceaseﬂ them if they 
drew complaints from fellow employees, and a warning 
that failing to do so could be regarded as insubordination.  
For these reasons, we find that Hinkle™s letter may rea-
sonably be construed as interfering with, restraining, and 
coercing employees in viol
ation of Section 8(a)(1). 
3. We also adopt the judge™s finding that Provo™s dis-
charge violated Section 8(a)
(3) and (1).  Provo, whom 
the Respondent had employed 
as a building maintenance 
                                                          
                                                           
6 See, e.g., 
Nashville Plastic Products
, 313 NLRB 462 (1993); 
Ar-cata Graphics, 304 NLRB 541 (1991); 
Eastern Maine Medical Center
, 277 NLRB 1374, 1375 (1985), and cases there cited.  
7Liberty House Nursing Homes
, 245 NLRB 1194, 1197 (1979).  Ac-
cord: Arcata Graphics
, supra.  
8 Although Provo was issued a 
written reprimand on August 4 and 
given a 3-day suspension for callin
g a fellow employee a derogatory 
term, the incident referred to occurred on the day of the reprimand and 
thus could not have been the subject of
 the July 11 letter.  In any event, 
there is no evidence it related to Provo™s union activity. 
janitor for about 3 years, contacted the Union in April 
about organizing the Respondent™s employees.  Provo 
thereafter distributed union cards to his fellow employees 
on the Respondent™s property in both the parking lot and 
the lunch room.  His testimony was uncontroverted that 
he continued to engage in organizing activities from 
April until his discharge on October 16. 
The Respondent, as noted, 
coercively interrogated Provo and Runyon during the organizing campaign.  We 

also adopt the judge™s findings, as does our colleague, 

that the Respondent further violated Section 8(a)(1) 
when supervisor, Stan Klieb, during two separate con-
versations in June, interrogated Provo, threatened him 
with discharge and other unspecified reprisals, and told 
Provo that the Respondent intended to subdivide the 
business if the employees chose union representation and 
when Hinkle threatened Provo with discipline in his July 
15 letter.  
Applying the analysis set forth in 
Wright Line
,9 we 
find that the General Counsel has made a prima facie 

showing sufficient to support 
an inference that protected 
conduct was a motivating factor in the Respondent™s de-
cision to discharge Provo.  The General Counsel has 
shown that Provo was the leading union activist and that, 
as even the dissent concedes, the Respondent through 
Hinkle and Klieb unlawfully threatened him with dis-
charge.10  We find in these circumstances that the Gen-
eral Counsel has clearly es
tablished that the Respon-
dent™s discharge of Provo was motivated at least in part 
by its animus towards Provo™s union activities.  The bur-
den then shifted to the Respondent to establish, by a pre-
ponderance of the evidence
, that it would have dis-
charged Provo even in the ab
sence of his union activity.  
The Respondent argues in its brief that it discharged  
Provo for an act of insubordination, i.e., refusing a work 
assignment on the day of his discharge.    
With respect to the Respondent™s defense, the record 
shows that Provo began work at 8 a.m. and soon noticed 

a bag of trash on the floor outside the press room.  When 
another janitor, Josephine E
ngler, accused him of leaving 
the trash in her work area, 
Provo denied the accusation.  
Russell Gregg, Provo™s immediate supervisor, then or-
dered Provo to remove the trash.  After Provo claimed 
that Engler had left trash on his side before, Provo told 
Gregg that he would remove the trash on completing his 
work assignment in another area of the facility.  When 
Provo came back to remove the 
trash, he discovered that 

it was gone.  Later that day, Gregg called Provo into his 
office and said that Donna Sanderson, the Respondent™s 
human resources manager, wanted to see him.  Sander-
son handed Provo two documents, an Employer Warning 
Report and a Termination Report, and told Provo that he 
 9 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
10 And Klieb attributed this disc
harge threat to the Respondent™s 
owner Hinkle. 
 GREENFIELD DIE & MFG. CORP. 239was discharged.  The Warning Report, signed by Gregg, 
stated that Provo had been to
ld to pick up certain trash 
and that he had ﬁrefused and stated he was going to see 

Don Hinkle about this matterﬂ and described the viola-
tion as ﬁRefusing to do job that he was told to do.ﬂ  The 
Termination Report listed ﬁStandard of Conduct, Insub-
ordination, Threatening, Intimidating, and Intefering with 

Employees.ﬂ 
Our dissenting colleague contends that the Respondent 
established that Provo engaged in ﬁpatently insubordi-
nateﬂ conduct on October 16, which Respondent lawfully 
punished as such, and that Provo™s discharge on that date 
would have occurred regardless of his union activity be-
cause he had previously been warned he would be dis-
missed for a ﬁthird™ act of insubordination and this was 

that third act.  In our view
, the Respondent has not estab-
lished this by a preponderance of the evidence.  
 First, as noted above, the judge credited Provo™s tes-
timony that he had not done what the Warning Report 
accused him of, i.e., refusing to pick up trash.  While he 
had complained that another employee had placed the 
trash there, he agreed to pick it up as soon as he had 
completed his current task in his regular area of assign-
ment; and when he went back to do so, the trash was 

gone.  In light of the judge™s additional finding that the 
Respondent had previously tolerated Provo™s argumenta-
tiveness about ﬁaspects of his 
job,ﬂ it is reasonable to 
infer that this incident was seized on as a way of getting 
rid of a union activistŠone whom a supervisor had 
warned that Hinkle intended 
to ﬁfire,ﬂ along with ﬁany-
one remotely concerned with the Union.ﬂ
11   That 4 
months had passed since Provo™s overt participation in 

union activities is not, as our colleague suggests, a reason 
for concluding that the Respondent was no longer con-
cerned about Provo™s union sentiments.  The Respondent 
had no assurance that Provo would not continue the or-
ganizing campaign or seek to revive it if it had lagged.   
We  also agree with the judg
e that  the phrase ﬁthreaten-
ing, intimidating, & interfering with employeesﬂ on the 
Termination Report, which echoes the phrasing of Hin-
kle™s unlawful July warning letter,  was a reference to 
Provo™s union solicitation activities and indicates that 
those activities were still on the mind of the Respon-
dent™s managers.
12                                                              
                                                                                             
11 Our colleague notes that Klieb 
was not in the Respondent™s em-
ploy when Provo was fired.  We do not regard that as minimizing the 
significance of the threats conveyed by Klieb.  In particular, Klieb 
attributed the discharge threat to Hinkle, and Hinkle™s own conduct 
gave credence to that threat.  
12  Our dissenting colleague™s suggest
ion that the phrase referred to 
Provo™s conduct toward fellow employee Josephine Engler is based on 
testimony of Human Resources Mana
ger Sanderson.  When questioned 
about the particulars of her claim that Provo had threatened Engler, 
however, Sanderson said simply that Engler said Provo had sworn at 
her and that Provo had admitted swea
ring.  The judge noted generally that ﬁSanderson™s testimony did not impress me for its truth and verac-

ity.ﬂ  In describing her reasons 
for terminating Provo, Sanderson had 
Finally, even apart from the character of the October 
16 incident, we do not agree that the Respondent has 
proven that this was simply the implementation of a pro-
gressive discipline plan that required discharge for a third 
incident of insubordination.  While there was a reference 
to ﬁdismissal for third incident of insubordinationﬂ on a 
May 1, 1995, Warning Report issued to Provo, the Re-

spondent did not put into the record evidence of any prior 
warning for insubordination.  Our dissenting colleague 
notes that the May 1 report cited to a ﬁlst warningﬂ in 
February 1995 and states that
 ﬁit seems evident from the 
wording of the May 1 reprimand that the February disci-

pline also involved a case of insubordination on Provo™s 
part.ﬂ  Certainly that is a possibility, but the May 1 
Warning Report also suggests there must have been an 
earlier such report, yet none was produced by the Re-
spondent.  We cannot assist the Respondent in carrying 
its burden of establishing its 
Wright Line
 defense by 
drawing inferences in its favor concerning documents of 
its own that it fails, without explanation, to produce.  
Neither can we find that th
e Respondent carried its bur-
den simply on a showing that Provo engaged in some 
conduct that might be regarded as a legitimate ground for 
discharge.
13  It was the Respondent™s obligation to show 
by a preponderance of the 
evidence that Provo™s dis-
charge would
 have occurred even in the absence of his 
union activities, i.e., his initiation of the union campaign.  

We find that it did not carry that burden, and, accord-
ingly, we affirm the judge™s finding that the Respondent 
violated Section 8(a)(3) and (1) of the Act by discharging 
Provo. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Greenfield Die and Manufac-
turing Corporation, Canton, Michigan, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order. 
 MEMBER BRAME, dissenting in part. 
Although I agree with my co
lleagues that the Respon-
dent unlawfully discharged employee Reno Camilleri 

and that, based on Camilleri™s discharge, the General 
Counsel properly revoked a prior settlement agreement 
covering alleged 8(a)(1) violations,
1 I do not find, in con-
sidering these 8(a)(1) allegations on the merits, that the 
Respondent violated the Act in every instance alleged as 
unlawful in the complaint.  I would dismiss the allega-
tions that the Respondent™s owner, Don Hinkle, coer-
cively interrogated employees Joseph Provo and Elmer 
 denied that she was aware of his union activities.  The judge found this 
claim ﬁimplausible.ﬂ 
13 Hicks Oils & Hicksgas
, 293 NLRB 84, 85 (1989). 
1 Like my colleagues, I find it unnecessary to decide whether the set-
tlement agreement™s reservation cl
ause otherwise preserved the dis-
charges of Provo and Runyon for decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240Harold Runyon about June or July 1995.
2  Furthermore, 
contrary to the majority, I would also find that the Re-
spondent lawfully discharged Provo for the reasons 
stated below.
3 1.  Regarding Hinkle™s alleged interrogations, the evi-
dence shows that, in June, Hinkle briefly met with Provo 

outside the Respondent™s facility.  Hinkle asked whether 
Provo was distributing union authorization cards and 
literature on company time.  Hinkle then told Provo that, 
ﬁWe don™t have a union here.  I don™t want a union.ﬂ  
Hinkle had a similar conversation with employee Elmer 
Harold Runyon in either June or July.  After asking Run-
yon why he wanted a union and whether he was passing 
out union cards and literature on company time, Hinkle 
said that he did not want a union and added that nobody 
else did either. In rejecting my colleagues™ findings that Hinkle coer-
cively interrogated these employees, I stress that both 

Provo and Runyon were open union supporters who en-
gaged in union activity on the Respondent™s property.  
Hinkle merely asked, in Runyon™s case, why he sup-

ported the Union and asked both employees whether they 
were violating the Respondent™s no-distribution rule that 
the judge found was lawful.  Hinkle™s alleged interroga-
tions were unaccompanied by any unlawful threats and 
he clearly had the right under Section 8(c) of the Act to 
inform the employees that he was against unionization.
4 The Respondent™s questioning of open and active union 
supporters in these circumstances and in the manner it 
chose was noncoercive and, 
therefore, did not violate 
Section 8(a)(1) of the Act.
5 2.  Provo, a janitor, initiated the organizing campaign 
in April when he contacted the Union and was one of the 
two leading union activists in the organizing campaign 
that followed.  My colleagues adopt the judge™s finding 
that the Respondent seized on
 an incident in October (an 
incident the judge found was 
neither an act of insubordi-
nation nor a refusal to follow a supervisor™s order) as a 
reason to discharge Provo in retaliation for his union 
activities.  Yet, in doing so, they ignore the import of the 
evidence that the Respondent had lawfully disciplined 
Provo on three separate occasions, including twice for 
insubordination, during the 8-month period preceding the 
final act of misconduct that resulted in Provo™s dis-
                                                          
                                                           
2 All dates are in 1995, unless otherwise noted. 
3 I join my colleagues in finding that the Respondent violated Sec-
tion 8(a)(1) when supervisor Stan Klieb threatened Provo with dis-
charge and other reprisals in reta
liation for Provo™s union activities and, 
in that context, interrogated him, 
and when Hinkle issued his letter, 
dated July 11, 1995, accu
sing Provo of threatening and coercing other 
employees. 
4 Federal-Mogul Corp. v. NLRB
, 566 F.2d 1245, 1251 (5th Cir. 
1978); 
Graham Architectural Products v. NLRB
, 697 F.2d 534, 541 (3d 
Cir. 1983), rehearing and rehearing en banc denied, 706 F.2d 441 
(1983), modified 113 LRRM 3111 (1983). 
5 Rossmore House
, 269 NLRB 1176 (1984), affd. sub. nom. 
Hotel 
Employees Union, Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985); 
Brigadier Industries Corp.
, 271 NLRB 656 (1984). 
charge.  Based on Provo™s work history and the October 
incident in which Provo disobeyed a direct order by his 
immediate supervisor, I find, contrary to the majority, 
that Provo™s discharge was lawful. 
Regarding Provo™s earlier discipline, the record shows 
that, on May 1, Provo™s supervisor, Russell Gregg, issued 

him a written reprimand for refusing to perform an as-

signed cleaning task.  Under the heading ﬁtype of viola-
tion,ﬂ ﬁdisobedienceﬂ was listed.  This reprimand, listed 
as a second warning, states that Provo had received a 
verbal warning in February, which was before the advent 
of the Union, and also states 
that, if Provo refused to do a 
cleaning task he was told to do, this would result in 

Provo™s ﬁ[d]ismissal for third incident of insubordina-
tion.ﬂ
6  It thus seems evident from the wording of the 
May 1 reprimand that the February discipline also in-
volved a case of insubordination on Provo™s part.
7  Thereafter, on August 4, Gregg issued Provo a second 
written reprimand and a 3-day suspension for calling a 
fellow employee a derogatory term.   Gregg noted on the 
reprimand that ﬁ[t]his verbal abuse cannot be toleratedﬂ 
and that ﬁ[t]his is his third warning.ﬂ  But the ﬁtype of 
violationﬂ was described as ﬁverbal misconduct,ﬂ not 
disobedience, insubordination or a refusal to do an as-
signed task, and Provo was not discharged.
8 On the day of his discharge, October 16, Provo began 
working at 8 a.m. in the quality control room.  First, fel-

low employee Josephine Engler, and then Supervisor 
Gregg accused Provo of leaving trash in Engler™s work 
area.  Gregg ordered Provo to remove it.  Although 

Provo claimed that Engler had previously left trash on 
his side and suggested that Gregg speak to her about it, 
Gregg insisted that Provo rem
ove the trash.  Provo stated 
that he would remove the trash after he finished his work 
assignment in another area of the plant.  By the time 
Provo was ready to remove the trash, he discovered that 
someone else had already done it.  On seeing Gregg 
about an hour later, Provo said that the trash was gone 
and urged Gregg to speak to Engler about leaving trash 
in Provo™s work area on other occasions.   
 6 The reprimand more fully stated ﬁ[b]e advised that if told to pre-
form [sic] a cleaning task and is [sic] refused to it, Joe Provo will re-
ceive the following disciplinary action A) Dismissal for third incident 
of insubordination.ﬂ 
7 Gregg testified generally that he
 had given Provo verbal warnings 
for his refusal to do a job.  Although the majority claims that the Re-
spondent did not establish the lawful
ness of Provo™s discharge based in 
part on its failure to introduce a copy
 of this February warning into 
evidence, I note first that Provo™s Ma
y 1 written reprimand refers to the 
February verbal warning.  Second, there is no evidence that Provo 
challenged the accuracy of this reference on his receipt of the May 
written warning.  And third, the Ge
neral Counsel does not allege that 
anything in the May 1 warning is untrue. 
8 Neither the May nor August discip
line was alleged to be unlawful 
by the General Counsel.  The judge, while noting both these disciplines, 

did not note the context of the May di
scipline, i.e., that it was a second 
warning and that Provo was told that a ﬁthird incident of insubordina-
tionﬂ would result in his dismissal. 
 GREENFIELD DIE & MFG. CORP. 241That afternoon, Gregg calle
d Provo into his office and 
said that Donna Sanderson, the Respondent™s human 
resources manager, wanted to see Provo.  Sanderson told 
Provo that he was discharged and handed him two 
documents, an Employer Warning Report and a Termina-
tion Report both signed by Gregg.  The Warning Report 
listed the ﬁtype of violationﬂ as ﬁrefusing to do job that 

he was told to doﬂ and stated that the Respondent was 
terminating Provo ﬁfor the reas
on that [he] has been told 
that any refusal to follow orders given by his supervisor 
would lead to dismissal.ﬂ  The Termination Report gave 
the ﬁReason for [Provo™s] Separa
tionﬂ as ﬁ. . . Standards 
of conduct, insubordination.  Threatening[,] intimidating 

and interfering w
ith employees.ﬂ 
Although the judge found that the incident on October 
16 that led to Provo™s termination ﬁdoes not reveal a per-

suasive case of insubordinationﬂ nor was it ﬁa refusal to 
follow a supervisor™s order,ﬂ I find to the contrary that 
Provo™s conduct was patently insubordinate.  In this case, 
Gregg ordered Provo to remove the trash and Provo did 
not do it.  Instead, Provo continued to perform other 

work.  Provo had previously received both a verbal and 
written warning for similar misconduct.  Furthermore, 
Gregg had specifically warn
ed Provo in the May 1 writ-
ten reprimand that another incident of insubordination 
would result in Provo™s discharge.  That is exactly what 
occurred on October 16.
9 The section of the Respondent™s employee handbook 
entitled ﬁSTANDARDS OF CONDUCTﬂ states in perti-

nent part: ﬁViolations of the following rules which pro-
hibit the indicated behavior w
ill, in the discretion of the 
Company, result in disciplinary action up to and includ-

ing discharge.ﬂ  The Respondent then lists 19 different 
lettered ﬁrulesﬂ that include: ﬁb) Insubordination (dis-
obedience to authority or failure to follow instructions)ﬂ 
and ﬁs) Threatening, intimidati
ng, coercing or interfering 
with employees.ﬂ  Here, the Respondent had disciplined 

Provo twice for some form 
of disobedience and once for 
verbal misconduct directed at another employee in the 8 
months before Provo™s third incident of insubordination 
                                                          
                                                           
9 My colleagues indicate that Provo did not refuse to pick up the 
trash.  The evidence shows, however, that Provo™s immediate supervi-
sor had given Provo a direct order to
 remove the trash immediately and 
Provo did not follow it.  My collea
gues argue that Provo did follow the 
order by ﬁagree[ing] to pick it up as soon as he had completed his cur-

rent task.ﬂ  But, Gregg™s order was to pick up the trash immediately, 
and Provo™s insistence that he establish the timing was as insubordinate 
as an outright refusal.  To argue th
at he would have done it in his time 
misses the pointŠProvo deliberately refused an orderŠsignaling to 
any observer that heŠnot GreggŠwas in control. 
Further, based on the judge™s finding 
that the Respondent previously 
had tolerated Provo™s argumentativeness on the job, the majority infers 
that the Respondent seized on this incident as the ground for terminat-
ing a union activist.  I stress, contra
ry to my colleagues, that the Re-
spondent had previously disciplined Provo for insubordinate conduct 
and that the judge™s finding that ﬁ[t]he Respondent had accepted 
Provo™s argumentative nature in the pastﬂ did not forever insulate Provo 

from further discipline for job misconduct once he engaged in union 
activities. in October that caused the Respondent to discharge 
him.
10  Although my colleagues™ stress, in finding that 
Provo™s discharge violated Sec
tion 8(a)(3), that, in June, 
Supervisor Klieb had threatened that the Respondent 

could terminate Provo because of his union activities, 
this conduct occurred fully 4 months before Provo™s dis-
charge.  Thus, I find that Klieb™s remarks were too re-
mote in time on which to base a finding that the dis-
charge was discriminatory.  And moreover Klieb was no 
longer employed at the Resp
ondent when Provo was dis-
charged.   
I also reject the judge™s finding, which the majority 
adopts, that the statement in Provo™s Termination Report 
that the discharge was also for ﬁ[t]hreatening, intimidat-
ing, and interfering with employeesﬂ was a ﬁclear refer-
enceﬂ to Provo™s union activities because it is similar to 
the language in the Respondent™s July 11 letter to the 
Union referencing Provo™s union activities.  First, the 

language ﬁ[t]hreatening, intimidating, and interfering 
with employeesﬂ in the Termination Report is simply a 
close approximation of the Respondent™s Standards of 
Conduct ﬁsﬂ which prohibits 
ﬁthreatening, intimidating, 
coercing, or interfering with
 employees.ﬂ  Further, the 

Respondent points to evidence, not discussed by the 
judge, that the reference is to certain of Provo™s alleged 
conduct toward employee Engler.     
In sum, I would find that the Respondent followed a 
progressive system of discipline in this case by giving 
Provo a verbal warning and two written reprimands be-
fore it terminated him on his fourth violation of the Re-
spondent™s work rules and his third incident of insubor-
dination within 8 months.
11  The Respondent has demon-
strated in the circumstances 
here that it could no longer 
tolerate Provo™s refusal to obey supervision.
12  In its May 
1 written warning to Provo, the Respondent had warned 
him that another incident of insubordination would result 
in his discharge and it is clea
r that the Respondent acted 
forthwith on this warning when Provo disobeyed Gregg 
on October 16.  Because the evidence here shows that, 
under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the 
Respondent would have discharged Provo even in the ab-
sence of his union activities, I find that Provo™s discharge 
was not violative of Section 8(a)(3) of the Act.
13  10 As noted, the judge ignored the import of the evidence that 
Gregg™s May 1 written warning to 
Provo for insubordination specifi-
cally stated that another incident 
of this conduct would result in Provo™s 
termination ﬁfor [a] third incident of insubordination.ﬂ 
11 Again, I note that the General Counsel has not argued that any of 
Provo™s earlier discipline violated the Act. 
12 St. Clair Memorial Hospital
, 309 NLRB 738, 741 (1992) (em-
ployee Madden; no violation where refusal to perform work assignment 
constituted insubordination); Circuit-Wise, 306 NLRB 766, 789 (1992) 
(employee Agosto; no violation where refusal of direct order occurred 
against backdrop of similar insubordination). 
13 Cf. Smiths Industries Inc. v. NLRB
, 86 F.3d 76 (6th Cir. 1996) (no 
violation where shop steward disobeye
d supervisor™s specific order that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242 Dwight R. Kirksey, Esq.  
for the General Counsel
. Douglas A. Witters, Esq.  (P
ollard and Albertson, P.C.),  
of Bloomfield Hills, Michigan,  for the Respondent. 
Paul Jacobs, Esq.  
of Detroit, Michigan
  for the Charging Party. 
DECISION STATEMENT OF THE CASE 
KARL H. BUSCHMANN, Administrative Law Judge.  
These cases were tried on Ma
y 29Œ30, 1996 in Detroit, Michi-
gan, upon a consolidated complain
t, dated April 30, 1996.  The 
charge in Case 7ŒCAŒ37441 was filed by the Union, Local 
247, International Brotherhood of Teamsters, AFLŒCIO on July 
17, 1995, as amended August 30, 1995.  The charge in Case 7Œ
CAŒ37793 was filed by the Union on October 18, 1995, and 
amended on January 19, 1996 
and January 22, 1996.  The 
charge in Case 7ŒCAŒ37793 was filed by Reno P. Camilleri, an 
individual.  The allegations raise issues whether the Respon-
dent, Greenfield Die and Manufacturing Corporation, violated 
Section 8(a)(1) of the National 
Labor Relations Act (the Act) 
by threats, interrogations, and an attempt to impose a no-
solicitation rule and Section 8(a)(1) and (3) of the Act by dis-
charging its employees, Joseph 
Provo, Elmer Harold Runyon, 
and Reno Camilleri because of the Union. 
The Respondent filed timely answ
ers, admitting the jurisdic-
tional elements of the complaint 
and denying the allegations of 
unfair labor practices. 
On the entire record in this case, including my observation of 
the demeanor of the witnesses, 
and after consideration of the 
briefs filed by the General Couns
el and the Respondent, I make 
the following  
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, Greenfield Die and Manufacturing Corpo-
ration, with an office and place of business in Canton, Michi-
gan, has been engaged in th
e production, welding, and the 
manufacture of auto-related brack
etry and sub-assemblies.  
With gross revenues exceeding $500,000 and purchases of 
goods valued in excess of $50,000 directly from points outside 
the State of Michigan, the Company is admittedly an employer 
engaged in commerce within the 
meaning of section 2(2), (6), and (7) of the Act. 
The Union, Local 247 International Brotherhood of Team-
sters, AFLŒCIO is admittedly a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  THE SETTLEMENT 
On October 23, 1995, the Respondent and the Union entered 
into an informal settlement in Case 7ŒCAŒ37441 which the 

Regional Director approved on Oct
ober 23, 1995.  By Order of 
January 25, 1996, he vacated and set aside the settlement.  The 
settlement involved a series of 8(a)(1) allegations (R. Exh. 1).  
As an affirmative defense to the consolidated complaint and by 
motion during the hearing, the Respondent objected to the order 
setting aside the settlement on 
the grounds that the Company 
had complied with the terms of the settlement agreement, and 
that the discharges of employees Provo and Runyon preceded 
the settlement date.  The litigation, insofar as it involves preset-
                                                                                            
 steward was not to leave his work st
ation on company time in order to 
discuss grievance unless he put
 the grievance in writing). 
tlement conduct, is therefore barred, according to the Respon-

dent. The General Counsel submits th
at the Respondent violated 
the terms of the settlement agreement, and that the settlement 
agreement by express provision 
does not preclude the General 
Counsel from prosecuting complaints or the Board from finding 
violations with respect to matters which precede the date of the 
approval of the agreement, even 
if these matters were known to the General Counsel or 
readily discoverable. 
The motion was taken under advise
ment and will be consid-ered within the context of the record in this case. 
III.  THE UNCONTESTED FACTS 
The Respondent correctly observe
d that the alleged discrimi-
natees, Provo and Runyon actively participated in concerted 

protected activity in their atte
mpt to organize the employees of 
the Respondent during the months
 from May to early Septem-
ber, 1995.  The Charging Party Camilleri did not participate in 
any union activity and advised both Provo and Runyon that he 
did not support the union.  The Respondent also conceded that 
the Respondent™s President, Don Hinkle, became aware of the 
union organizing activities of Runyon and Provo, and that Hin-
kle was formally notified of th
e union organizing activity by a 
letter, dated June 21, 1995 from the Union (G.C. Exh. 2).  Even 
prior to receiving the formal in
dication of the union organizing 
activity, Hinkle approached both Provo and Runyon and in-
quired about their union activity. 
 During a brief meeting with 
Provo outside of a building at Re
spondent™s facility in early 
June 1995, Hinkle asked whether Provo was involved in hand-
ing out union literature and authorization cards on company 
time.  Hinkle further stated:  ﬁWe don™t have a union here.  I 
don™t want a union.ﬂ  In June or July 1995, Hinkle had a brief 
meeting with Runyon in Hinkle™s office .  Hinkle asked Runyon 
why he wanted a union and if 
he was passing out union litera-
ture on company time.  Hinkle also
 said that the did not want a 
union nor did anyone else.  Hinkle 
wrote a letter dated July 11, 
1995 to the Charging Party Local 
247, suggesting that it remind Provo of his legal obligations as a union organizer and claiming 
that Provo had threatened and coerced other employees into 
signing union authorization cards. 
On October 16, 1995, Provo was 
discharged by his supervi-
sor.  The Termination Report, da
ted October 16, 1995, contains 
as reason: ﬁStandards of Conduct, Insubordination, Threatening 
Intimidating and Interfering with 
Employeesﬂ (G.C. Exh. 6).  
An accompanying Employee Warning Report cites the type of 
violation as ﬁRefusing to do job he was told to do,ﬂ and con-
tains the following explanation: ﬁI Russell Gregg told Joe 
Provo to pick up and throw away trash piled up by office door 
on die room side.  Joe Provo refused and stated he was going to 
see Don Hinkle about this
 matterﬂ (G.C. Exh. 7). 
On September 28, 1995, Harold Runyon was discharged, os-
tensibly, because of excessive absenteeism after he spent 2 days 
in jail on charges of criminal misconduct (G.C. Exh. 10). 
The Union filed charges regarding the discharge of Provo 
and Runyon on October 18, 1995 in Case 7ŒCAŒ37793.  Sub-
sequent to that, on October 23, 1995, the Regional Director had 
approved the settlement in Case 7ŒCAŒ37441. 
On October 30, 1995, the Respondent discharged its em-
ployee Reno Camilleri for excessive absenteeism after being 

jailed from October 10 to October 30, 1995 on a drunk driving 
conviction (G.C. Exh. 15).  Camilleri filed a charge on March 
 GREENFIELD DIE & MFG. CORP. 2437, 1996 in Case 7ŒCAŒ38265, alleging that the Company at-
tempted to conceal the true reason for the discharge of Runyon. 
IV.  ADDITIONAL FACTS AND DISCUSSION 
Joseph Provo began his employment in April 1992 as a 
building maintenance janitor.  His duties consisted of cleaning floors in certain assigned buildings, run the scrubber, wipe 
around the presses, wax and clean bathroom floors in the build-
ings, paint when necessary, and remove the trash.  He was one 
of three maintenance employees. 
 The others were Josephine 
Engler and Dave Thurman.  
Provo™s supervisor was Russell 
Gregg. Provo™s union activities began in April 1995, when he con-
tacted Kenny Hollowell, the secretary-treasurer of Local 247 
after talking to several employee
s, including Harold Runyon.  
Provo, Runyon, and a third employee met with the union offi-
cial on May 15, 1995 where they signed union authorization 
cards and received union material for distribution to the other 
employees.  Provo signed an Application for Membership in 
Local Union No. 247 on May 15, 1995 (G.C. Exh. 16).  He 
distributed the union material in 
the parking lot and in several 
plant buildings at lunch and during breaks. 
In addition to his conversations about the Union with Hinkle, 
Provo testified about conversations
 with Stan Klieb, a supervi-
sor.  Provo testified that on June 5, 1995, Foreman Stan Klieb 

spoke to him in the office at about 11 a.m. and the following 
conversation occurred: 
 Yes.  He said, ﬁI unders
tand you have priorities like 
starting a union.ﬂ  He says, 
ﬁWe don™t have a union here, I 
don™t want one.ﬂ  I said, ﬁStan,
ﬂ I said, ﬁare you threaten-
ing me?ﬂ  He said, ﬁNo.ﬂ he says, ﬁTake that as a warn-
ing.ﬂ  Provo recalled another conversation with Klieb on June 9, 
1995 at his office (G.C. Exh. 44): 
 Stan said, ﬁI understand you™re passing union cards out,ﬂ and 

I said, ﬁWho are my accusers?ﬂ and he said, ﬁOh, then you 
are?ﬂ  I said, ﬁI have no comment one way or the other.ﬂ 
. . . . 
 And he said, ﬁOh, you got a withdrawal card and your 
priorities is changed like starting a union.ﬂ  He says, ﬁWe 
don™t have a union here, I don™t want one.ﬂ  And he said, 
ﬁDon Hinkle saidŠﬂ that™s the president of Greenfield 
DieŠhe said that Don Hinkle said that he wasŠif the un-
ion got in here, he was going to not only subdivide the 
company into separate entities,
 but he was going to fire me 
and anyone else remotely concerned with the union. 
 On July 11, 1995 Provo was cleaning in the shipping and re-
ceiving area.  Hinkle handed him an envelope with the com-
ment, ﬁdon™t read it now.ﬂ  The 
document was the letter dated 
July 11, 1995, written by Hinkle and addressed to Local No. 
247, where the Company referred to certain employees who are 
threatening and coercing other employees into signing union 
cards (G.C. Exh. 4). 
His shift began at 8 o™clock in the quality control room.  On 
the day of his discharge, Provo noticed a bag of trash outside 
the press room in the early morning.  Josephine Engler, a fellow 
employee, accused him of leaving the trash on her side.  Provo 
denied that he had left the bag or that he would ever leave any 
trash on her side of the building.
  At about the same, time his 
supervisor Gregg approached him and accused him of leaving 
trash on the press room side a
nd ordered him to remove it.  
Provo protested, saying that Engler had left trash on his side 
before, and suggested Gregg speak to her about it.  Gregg, 
however, insisted that the trash be
 removed.  Provo promised to 
do so within a few minutes when he finished his present work 

in the lab.  Provo then saw his supervisor speaking to Engler.  
When Provo was ready to remove the trash bag in the press 
room, it was no longer there.  Provo then proceeded to perform 
his regular cleaning duties.  On
e hour later, Provo saw his su-
pervisor and informed him that the trash was gone and urged 

him again to do something about Engler leaving trash on his 
side.  At around 3:30 p.m. Gregg summoned Provo to his office 
and told him that Donna Sanderson wanted to see him.  She 
handed him two pieces of pape
r, one an Employee Warning 
Report and the other, the Termination Report.  Provo voiced his 
disagreement with the Company™
s action and the reasons given 
for the discharge. 
Provo admitted that he had received two prior reprimands, 
one on May 1, 1995 for refusing to clean up an oil spill and 
another one on August 4, 1995 fo
r engaging in verbal miscon-duct, calling a fellow employee a derogatory term (G.C. Exhs. 
5, 8, 9).  In his testimony, 
Provo quarreled about the justifica-
tion for both disciplinary actions, insisting, for example, that 

his verbal misconduct had been provoked by the other em-
ployee.  During a meeting on A
ugust 4, where the discipline 
was discussed by his supervisor
s Gregg said, ﬁWe™re giving 
you three working days off. . . 
. If you don't like things the way 
they™re run here. . . . take it to the union.ﬂ 
Klieb, no longer employed by the Company, did not testify 
in this case.  The comments attributed to him are therefore un-

disputed.  Not only is Responde
nt™s antiunion animus reflected 
in Hinkle™s conversations with Provo, but Klieb™s comments 
reflect the Company deep resentment about the employee™s 
union activity.  Klieb™s statements clearly constitute threats of 
reprisals and threats of loss of jobs for those who engaged in 
union activities.  Moreover, Klieb™s questioning whether the 

employee was trying to start a union and engaging in union 
activities, was coercive.  The questioning was accompanied by 
threats of reprisals that the Co
mpany would be divided and that 
the employees would loose their 
jobs.  In addition, Hinkle™s 
repeated questioning of Provo and 
his union activities was co-
ercive.  He is the chief executive of the company, and he 
clearly indicated that he was opposed to the employee™s con-
duct. These various threats about the Union and the coercive 
interrogations about the employee
™s union activities violate 
Section 8(a)(1) of the Act . 
Hinkle™s letter to the Union, a copy of which he handed to 
Provo, informed him: ﬁHe must refrain from soliciting any 
employee who is in working time and/or in a working area  of 
the plant as well as limiting his union activity to a time when 
the is not on working time and/or in a working area of the plant 
as well as limiting his union activity to a time when he is not on 
working time in a working area of the plant.ﬂ (G.C. Exh. 4.)  
This restriction was imposed by 
its terms only to solicitations 
for or on behalf of the Union.  Such a rule which prohibits only 
union-related solicitations is 
presumptively unlawful.  How-
ever, the employees™ handbook 
contains a general provision 
entitled ﬁSolicitations and Distributions of Literatureﬂ which 
prohibits solicitation of any kind and for any cause on company 
property during working time (R. Exh. 3).  Respondent™s letter 
may have been intended to express its general policy.  I would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244therefore dismiss the allegation, because the Respondent has 
shown that it similarly prohibit
ed other types of soliciting. 
The letter threatens ﬁdiscipline up through and including dis-
chargeﬂ for the employees™ uni
on activity which the Respon-
dent characterized as threatening or coercive. I find such con-

duct to violate Section 8(a)(1) of the Act.  With several viola-
tions of Section 8(a)(1) of the Act, it is not difficult to conclude 
that the discharge of Provo was actually motivated by Respon-

dent™s union animus. 
Klieb clearly threatened and warned Provo about the loss of 
his job because of his union activi
ty.  His discharge occurred in 
the fall of 1995 after his union activity during the spring and 

summer became known to management.  While the discharge 
occurred several months later, 
the timing may be an indication 
that the Respondent waited for a 
particular event or an act of 
misconduct in order to effectuate 
a discharge.  In any case, the 
record does not reveal a persuasi
ve case of insubordination.  
Provo exhibited an undesirable habit of arguing with supervi-
sion about certain aspects of his 
job, in same instances presum-
ing to tell his foreman how to
 handle certain employment is-
sues.  While it is true that Provo did not remove the trash im-
mediately, he did not outright refu
se his supervisor™s order.  He first argued about it, stating that it was another employee™s 

responsibility and reluctantly agreed to comply with the order 
as soon as he had finished his 
current assignment.  When he 
was finally ready to remove the 
trash, it had already been done 
by someone else.  His conduct di
d not, as the Respondent urges 
clearly amount to an act of insubordination or a refusal to fol-
low his supervisor™s order.  Significantly, the Termination Re-
port shows as a reason for sepa
ration:  ﬁThreatening intimida-
tion and interfering with employeesﬂ (G.C. Exh. 6).  This was a 
clear reference to his union activ
ity, as described in Hinkle™s 
letter to the Union.  I, accordingly, find that the Respondent 
discharged Provo because of hi
s union activity.  The Respon-
dent had accepted Provo™s argumentative nature in the past.  I 

further find that the Respondent failed to show that Provo 

would have been discharged even in the absence of his union 
activity.  
Wright Line, 251 NLRB 1083 (1980). 
The other union activist was Elmer Harold Runyon.  He be-
gan his job on October 13, 1994,
 and worked until September 
25, 1995.  On September 28, 1995, the Respondent discharged 
Runyon, ostensibly because of 
excessive absenteeism after he 
spent 3 days in jail from September 26 to 28 (G.C. Exh. 10). 
According to company records, Runyon had incurred two 
prior Employee Warning Report
s for absenteeism, one dated 
July 27, 1995, and the other September 2, 1995 (G.C. Exhs. 11, 
12).  Runyon was otherwise regarded as a good employee 
whose termination report rated 
his job performance as ﬁgoodﬂ 
in all categories except ﬁattendanceﬂ (G.C. Exh. 10).  Runyon 

admitted that Pykor had spoken to him on two occasions about 
his excessive absences.
1 Runyon™s union activity is admitted, as well as his visit to 
Hinkle™s office.  Hinkle asked h
im why he wanted a union and 
said that neither he nor anyone 
else wanted a union.  Prior to 
that incident, Runyon and Provo had the conversation with 
Supervisor Stan Klieb in the assembly building.  They spoke to 
                                                          
 1 I cannot accept the General Counsel™s argument that the warning 
reports were not genuine.  Runyon™
s signatures did not appear unusu-
ally dissimilar considering that they were compressed in a small space 
on the warning reports.  Denying that he had signed the reports, Run-
yon admitted, however, that he had 
received two verbal warnings from 
Pykor.  Runyon did not impress me
 as entirely candid and honest. 
Klieb because they had heard that he had been fired.  Accord-
ing to Runyon, Klieb said that ﬁDan Hinkle would sub-divide 
his business in [an] attempt to stop the union.ﬂ  
The General Counsel argues even though Runyon was not a 
ﬁchoirboy,ﬂ he was discharged because of his union activity. 
The clear implication containe
d in Respondent™s threats was 
loss of jobs for union activists.  Between the president and su-
pervisor Klieb, the message wa
s unequivocal, neither the Union 
nor its supporters were tolerated at the facility.  Provo and 
Runyon were the most prominent supporters.  Their discharges 
occurred within a few weeks of one another, as soon as the 
Respondent could find a suitable reason.  In Runyon™s case, it 
was his absenteeism.  While the union activity was the underly-
ing motive, the Respondent has 
nevertheless shown that Run-
yon would have been discharged even in the absence of his 

union activity.  He had been warned previously that further 
absences would not be tolerated.  According to 
Wright Line, I therefore dismiss the 8(a)(3) allegation with respect to Harold 

Runyon. 
The third individual discharged was Reno Camilleri.  It is 
agreed that Camilleri had no union connections.  Nevertheless, 
the General Counsel argues that Camilleri™s discharge for ex-
cessive absenteeism was based 
on the Respondent™s effort to 
appear consistent with Runyon™s discipline.  Camilleri was 
discharged on October 30, 1995, 
after having served almost 3 
weeks in jail immediately prior to October 30th. 
Camilleri testified that he di
scussed his impending jail time 
with the Company™s president in early September 1995.  He 

disclosed to him the nature of
 his legal problems, involving a 
possible conviction for ﬁdriving under the influence.ﬂ  Camil-
leri specifically asked if he would still have a job.  Hinkle as-
sured him saying, ﬁWe™ll work everything out.ﬂ  Hinkle con-
ceded in his testimony that he 
had a conversation 
with this em-
ployee about this subject, but he denied making a promise to 
Camilleri about keeping his job.  For the reasons more specifi-
cally discussed below, I have credited Camilleri™s testimony 

that he indeed had received Hinkle™s assurance.  He also caused 
a letter, dated October 10, 1995 to be delivered by his father to 
Respondent™s management requesting special leave for the 
duration of 24 days (G.C. Exh. 14).  On October 31, 1995 after 
19 days of confinement, he returned to the Company and met 
Pykor.  He welcomed Camilleri and assured him that he had a 
job.  Camilleri changed into his work clothes, he punched in, 
but was soon told to see Donna 
Sanderson.  She sent him home, 
because the situation had changed after Runyon™s discharge.  In 
the afternoon, Sanderson called him and told him to come to 
the office and that he was no 
longer employed.  Despite his 
protestation to the effect that he had an agreement with Hinkle, 
Sanderson handed him his termina
tion notice because of exten-sive time off (G.C. Exh. 15). 
Sanderson testified that she ha
s been the human resource 
administrator since September 11, 1995, and that she was un-aware of the employees™ organizational activities until Novem-
ber 1, 1995.  She also testified th
at she initiated the termination 
without any advice from upper management and in spite of 
Camilleri™s letter delivered by his father requesting a leave of 
absence.  Sanderson™s testimony di
d not impress me for its truth 
and veracity.  She would have 
me believe that the owner and 
chief executive had no authority to grant a leave of absence to 
Camilleri or that Hinkle™s promises to Camilleri were totally 
meaningless.  I also find it 
implausible that she had no knowl-
edge of the union activities of so
me of its employees.  Hinkle™s 
 GREENFIELD DIE & MFG. CORP. 245testimony was equally incredible when he answered the ques-
tion whether he had the ability to grant leave to an employee, 
ﬁNo, I do not.ﬂ  My finding that
 their testimony lacked truth 
and candor is also based upon th
eir demeanor which I would 
describe as not only testy and 
slightly annoyed but also well 
rehearsed.  For these reasons, I credit Camilleri and find that his 
termination was union related, na
mely that his 
discharge was prompted by Respondent™s inten
tions to conceal its antiunion animus when it discharged Runyon 
and to appear consistent in 
its application of the policy on abse
nteeism.  In short, had it not 

been for the pretextual reason for Runyon™s discharge, Camil-
leri would not have lost his job.  He had no prior record of ab-
senteeism, and in the absence 
of the any union activity he 
would still be employed. 
CONCLUSIONS OF LAW 
1.  Greenfield Die and Manufacturing Corporation is an em-
ployer within the meaning of Section 2(2), (6), and (7) of the 
Act. 
2.  Local 247, International 
Brotherhood of Teamsters, AFLŒ
CIO is a labor organization within
 the meaning of Section 2(5) 
of the Act. 3.  Considering the findings of
 violation of Section 8(a)(3) 
and (1) of the Act, the Genera
l Counsel properly set aside the 
Settlement Agreement dated October 23, 1995. 
4.  By threatening employees with reprisals, by threatening 
them with discharge, and by threatening to subdivide the Com-

pany, because the employees were engaged in union activities, 
the Respondent has repeatedly vi
olated Section 8(a)(1) of the 
Act. 
5.  By threatening disciplinary action up to and including 
discharge for employees, because they engaged in union activi-
ties, the Respondent violated 
Section 8(a)(1) of the Act. 
6.  By coercively interrogati
ng employees about their union 
sympathies and activities, th
e Respondent violated Section 
8(a)(1) of the Act. 
7.  By discharging Joseph Pr
ovo because of his union activi-
ties, the Respondent violated Section 8(a)(3) and (1) of the Act. 
8.  By discharging Reno Camill
eri in order to conceal the 
reason for the discharge of a union activist, the Respondent 
violated Section 8(a)(3) and (1) of the Act. 
9.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that the Respondent engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 

policies of the Act. 
Having discriminatorily discha
rged Joseph Provo and Reno 
Camilleri, the Respondent shall be ordered to offer them rein-
statement to their jobs they previously performed or, if such 
jobs no longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or other rights and privileges 
previously enjoyed.  Further, 
the Respondent shall be ordered 
to make them whole for any loss of earnings and other benefits, 

computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Respondent also shall be ordere
d to post a notice to employ-
ees, as set forth as the appendix to this decision. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Greenfield Die and Manufacturing Corpo-
ration, Canton, Michigan, its officers, agents, successors, and 

assigns, shall 
1.  Cease and desist from 
(a)  Discharging or otherwise discriminating against any em-
ployee for supporting Local 247, International Brotherhood of 

Teamsters, AFLŒCIO, or any other union. 
(b)  Discharging or otherwise discriminating against any em-
ployee to conceal the reason for the discharge of a union activ-
ist. (c)  Threatening employees with reprisals, threatening them 
with discharge, and threatening to subdivide the Company, 
because the employees engaged in union activities. 
(d)  Threatening disciplinary action up to and including dis-
charge, because of the employees™ union activities. 
(e)  Coercively interrogating any employee about their sup-
port for or activities on behalf of the Union or any other labor 
organization. 
(f)  In any like or related ma
nner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Joseph 
Provo and Reno Camilleri full reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(b)  Make Joseph Provo and Reno Camilleri whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them, in 
the manner set forth in the rem-
edy section of the decision. 
(c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 

days thereafter notify the employees in writing that this had 
been done and that the discharges will not be used against them 
in any way. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e)  Within 14 days after service by the Region, post at its fa-
cility in Canton, Michigan, copies of the attached notice 
marked ﬁAppendix.ﬂ  Copies of the notice, on forms provided 
by the Regional Director for Region, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-

spicuous places including all pl
aces where notices are custom-arily posted.  Reasonable steps 
shall be taken by the Respon-
dent to ensure that the notices 
are not altered, defaced, or cov-
ered by any other material.  In the event that, during the pend-
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246ency of these proceedings, the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since July 17, 
1995. (f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT  discharge or ot
herwise discriminate against 
any of you for supporting Local 247, International Brotherhood 
of Teamsters, AFL-CIO, or 
any other labor organization. 
WE WILL NOT  discharge or ot
herwise discriminate against 
any of you to conceal the reas
on for the discharge of a union activist. 
WE WILL NOT coercively question you about your union 
support or activities. WE WILL NOT threaten you with reprisals or discharge or a 
subdivided plant or loss of your jobs because you support or 

engage in any activities on behalf of the Union or any other 
labor organization. 
WE WILL NOT threaten you with disciplinary action up to 
and including discharge because of your union activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL , within 14 days from the date of the Board™s Or-
der, offer Joseph Provo and Reno 
Camilleri full reinstatement 
to their former jobs, or, if that
 jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make Joseph Provo a
nd Reno Camilleri whole for 
any loss of earnings and other benefits resulting from this dis-
charge, less any net interim earning, plus interest. 
 Dwight R. Kirksey, Esq
.  for the General Counsel. 
Douglas A. Witters, Esq.  (P
ollard & Albertson, P.C.),  
of Bloomfield Hills, Michigan,  for the Respondent. 
Paul Jacobs, Esq
.  of Detroit, Michigan,  for the Charging 
Party. 
SUPPLEMENTAL DECISION 
KARL H. BUSCHMANN, Administrative Law Judge.  By 
Order of June 6, 1997, the Board remanded this case to me for 
(1) an analysis regarding the 
General Counsel™s revocation of 
the October 1995 settlement agreement and (2) a clarification 
of Elmer Runyon™s lawful discha
rge and further clarification of 
Reno Camilleri™s unlawful discharge. 
Turning initially to the second issue, because it has a bearing 
on the former, I found in the underlying decision that the dis-
charge of Elmer Runyon presented a dual motive issue.  The 
General Counsel had presented a 
prima facie case that the Re-
spondent discharged Runyon because he, like Joseph Provo, 
was a union activist.  Runyon™s open support of the Union was 
conceded by the Respondent.  Don Hinkle, the Respondent™s 
president, referred in his testimony to Provo and Runyon as the 
two union supporters who harassed and bothered the other em-
ployees to sign union cards.  The Respondent had threatened 
the employees with discharge because of their union activities.  
Clearly, Provo lost his job becau
se he was the leading union 
activist.  The union activity was also the motivating factor in 
Runyon™s discharge.  Howeve
r, the Respondent had success-
fully shown that it would have 
discharged Runyon even in the 
absence of his union activity.  
Wright Line, 251 NLRB 1083 
(1980). Runyon had a history of absenteeism.  He had received two 
prior written reports, one dated July 27 and the second on Sep-
tember 2, 1995.  He had also received two oral warnings and 
been told that his absenteeism would no longer be tolerated.  
After he was absent again, because he spent several days in jail, 
the Respondent terminated his 
employment.  Under these cir-
cumstances, I found that Runyon would have been discharged 

even in the absence of his union activity. 
With respect to Camilleri, the 
record shows that the Respon-
dent discharged Camilleri in an 
effort to show consistency with 
Runyon™s discharge and to conceal any antiunion animus.  Un-
like Runyon, Camilleri was no
t a union supporter, but like 
Runyon, Camilleri was absent from work because of time spent 
in jail.  Camilleri had no prior history of absenteeism and until 
the time of Runyon™s discharge on September 28, 1995, Camil-
leri had an understanding with the Company™s president, Don 
Hinkle, that he would still have a job after his 19 days of con-
finement.  Don Hinkle had assured him in advance that every-
thing would be worked out.  In  early October, Camilleri made 
a written request for special leave of absence.  On October 30, 
1995, when Camilleri reported for work,
1 Supervisor Pykor 
welcomed him upon his return.  However, in a sudden turn of 
events, Donna Sanderson, huma
n resource administrator, 
handed Camilleri a termination notice for absenteeism.  As 
explained in the underlying deci
sion, I did not credit the testi-
mony of Don Hinkle generally, and,
 in particular his testimony 
that he, the owner and president of the Company, lacked the 
authority to grant a leave of absence to an employee.  I also 
discredited the testimony of Sa
nderson, especially the state-
ments, that she had the sole and exclusive authority over per-
sonnel decisions and was in charge of the Company™s labor 
policy but that she was totally unaware of the employees™ or-
ganizational drive or the pendency of the unfair labor practice 
charges, when she discharged Camilleri.  The testimony of 
Supervisor Henry Pykor was tota
lly unreliable.  His responses 
                                                          
 1 Camilleri testified that he retu
rned on October 31, but the termina-
tion report was dated October 30, 1995 
 GREENFIELD DIE & MFG. CORP. 247indicated that he knew little or
 nothing about the union activity 
or the employees™ involvement 
with the Union.  I credited 
Camilleri™s testimony and his recollection that Hinkle had made 
a commitment with him that he
 would keep his job.   
The record shows why the Respondent did not keep its 
promise.  In a conversation with Pykor on the day Camilleri 
reported for work, Pykor said: ﬁWe got a little snag here.  We 
got to discuss this over with our
 attorneys and we have a meet-
ing about you, because of what happened with Haroldﬂ (Tr. 
183).  Camilleri also spoke to Hi
nkle pleading for his job.  Hin-
kle told him to go home and wait for a decision.  On the follow-
ing day, Camilleri called Hinkle who told him that the dis-
charge was final but that Camilleri could reapply ﬁafter this 
thing deal blows overﬂ (Tr. 190). 
 I accordingly concluded that 
the sudden turnabout in the Respondent™s attitude was its at-
tempt to appear consistent with
 the treatment accorded Runyon 
when he was discharged a month earlier for excessive absentee-
ism following several days in jail. 
The fact that an employee is 
not a union member and had not 
engaged in any union activity does not per se immunize an 
employer™s adverse treatment of that employee from answer-
ability under the Act.  
Dayton Hudson Department Store, 324 NLRB 33 (1997).  Significantly, the Board has held that the 
discharge of a nonunion employee to cover up the discharge of 
an unwanted employee violates the Act.  
Jack August Enter-prises, 232 NLRB 881, 900 (1977), enfd. 583 F.2d 575 (1st Cir. 
1978). The mere fact that the Res
pondent has proved affirmatively 
that he would have disciplin
ed Runyon notwithstanding the 
Respondent™s antiunion animus under 
Wright Line, supra, does 
not vitiate or void the Res
pondent™s antiunion animus, nor 
should it avoid a finding that the Respondent intended to con-
ceal its actions against Runyon by also discharging Camilleri.
2  Camilleri had no prior history of absenteeism, nor was there 

any hint that his job was in jeop
ardy until the day of his return 
on October 30.  To the contrary
, Camilleri had Hinkle™s assur-
ance and did everything to keep his job.  The Respondent™s 

change in attitude was a clear attempt to treat Camilleri and 
Runyon equally after each sp
ent several days in jail. 
Turning to the first area of concern in the Board™s remand 
Order, I found that the General 
Counsel properly set aside the 
settlement agreement of October 23, 1995, and that  the Re-

spondent™s objections to the Order of January 25, 1996, should 
be overruled.  The Respondent™s 
argument that it complied with 
the terms of the agreement and that any litigation involving 

presettlement conduct, including the discharges of Provo and 
Runyon, is barred, ignores th
e General Counsel™s arguments 
that the Respondent™s compliance with the settlement can only 

be determined after a hearing on the matter and that the settle-
ment did not encompass the 8(a)(3) and (1) allegations.  The 
General Counsel argued at the hearing that the Respondent had 
violated the terms of the settlement and that the agreement 
expressly authorized findings of 
violations in other cases.  The record shows that the settlement was executed on October 23, 
1995.  Clearly, the discharge of Camilleri in violation of Sec-
                                                          
 2 The reference to ﬁpretextualﬂ discharge in the underlying decision 
is concededly confusing. 
tion 8(a)(1) and (3) of the Act occurred subsequently, namely 

on October 30, 1995. 
Moreover, the agreement solely covered the independent 
8(a)(1) allegations as contained 
in the charges filed by the Un-
ion on July 17, 1995, as amended on August 30, 1995, in Case 

7ŒCAŒ37441.  The resulting complaint issued on September 8, 
1995.  The charges involving the discharges of employees 
Provo and Runyon in Case 7ŒCAŒ37793 were filed subse-
quently, namely on Oc
tober 18, 1995, and amended on January 
19 and 22, 1996.  On January 25
, 1996, the Regional Director issued an order setting aside the settlement in Case 7ŒCAŒ
37441 containing the 8(a)(1) allegations, charging that the Re-
spondent had violated the terms of
 the agreement in that case.  
He simultaneously issued an order consolidating that case with 

the complaint in Case 7ŒCAŒ37793 containing the 8(a)(3) and 
(1) allegations dealing with the discharges of Provo and 
Runyon.  The original charges 
in the second case preceded the 
settlement date of the first case by 5 days, but the charges were 

amended subsequent to the October 23 date. 
ﬁThe Board has long held that
 a ‚settlement 
agreement may 
be set aside and unfair labor 
practices found based on preset-
tlement conduct if there has been 
a failure to comply with the 
provisions of the settlement agreement or if postsettlement 
unfair labor practices are committed.™ﬂ 
Twin City Concrete
, 317 
NLRB 1313 (1995).  In the instance case, it is clear that the 

settlement was properly set aside for both reasons, the Respon-
dent violated the terms of the agreement and it committed un-
fair labor practices after the settlement.  Camilleri™s discharge 
occurred after the settlement an
d the Respondent violated set-
tlement agreement by the discharg
es of employees in violation 
of Section 8(a)(1) of the Act, in spite of its promise in the 
agreement not to interfere with the employees™ Section 7 rights. 
Although a settlement agreement 
ordinarily disposes of all 
presettlement conduct known to 
the General Counsel, the set-
tlement agreement provides, inter alia: 
 SCOPE OF THE AGREEMENT Š This Agreement settles 

only the allegations in the above-captioned case(s), and does 
not constitute a settlement of any other case(s) or matters.  It 
does not preclude persons from filing charges, the General 
Counsel from prosecuting complaints, or the Board and the 
courts from finding 
violations with respect to matters which 
precede the date of the approval of this Agreement, regardless 
of whether such matters are known to the General Counsel or 
are readily discoverable.  The General Counsel reserves the 
right to use the evidence obtained in the investigation and 
prosecution of the above-captio
ned case(s) for any relevant 
purpose in the litigation of th
is or any other case(s), and a 
judge, the Board and the courts may make findings of fact 

and/or conclusions of law with respect to said evidence. 
 The parties thereby agreed to reserve from the settlement 
certain issues.  The 8(a)(1) settl
ement, basically involving ver-
bal misconduct, clearly did not 
encompass the 8(a)(3) allega-
tions contained in the second case, where the Respondent re-
taliated against the employees.  
Ratliff Trucking Corp
., 310 NLRB 1224 (1993). 
I accordingly found that the General Counsel™s order was 
appropriate in all respects. 
 